UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6433



MARK CORRIGAN,

                                             Plaintiff - Appellant,
          versus


DIANIA CARMACK,

                                               Defendant - Appellee,
          and


MS. ATKINS; MS. BOLLOT; DR. CERVIE; PITT
COUNTY;   WILSON  COUNTY;   SARGEANT BAILEY;
OFFICER BARNS; HOWARD ADAMS,

                                                         Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior Dis-
trict Judge. (CA-98-667-5-CT-BR)


Submitted:   July 20, 2000                 Decided:   August 1, 2000


Before MURNAGHAN, WILKINS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mark Corrigan, Appellant Pro Se.   Edwin Constant Bryson, Jr.,
PATTERSON, DILTHEY, CLAY & BRYSON, Raleigh, North Carolina, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Mark Corrigan appeals the district court’s order granting

summary judgment in favor of one, but not all, Defendants named in

Corrigan’s action under 42 U.S.C.A. § 1983 (West Supp. 2000).   We

dismiss the appeal for lack of jurisdiction because the order is

not appealable.   This court may exercise jurisdiction only over

final orders, see 28 U.S.C. § 1291 (1994), and certain interlocu-

tory and collateral orders.   See 28 U.S.C. § 1292 (1994); Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541

(1949).   The order here appealed is neither a final order nor an

appealable interlocutory or collateral order.     See Robinson v.

Parke-Davis & Co., 685 F.2d 912, 913 (4th Cir. 1982).

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED



                                 2